DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wess (US 2015/0336133) in view of Wagner et al. (“Wagner”)(EP 2511014)(with text citations to English translation provided herewith).
Wess (fig. 1-13) teaches a disc screen comprising
(re: certain elements of claims 1, 11)  a first and second adjacent auger discs (fig. 1, 2 showing multiple auger discs with axis extending length of shaft 20 as shown in fig. 3), each disc comprising a central longitudinal disc axis (Id.);
a hub extending a length along the longitudinal disc axis, the longitudinal disc axis is coaxial with the center of the hub, the hub further comprising:
a hub surface (fig. 2, 3, 7, 8 and para. 50-58 showing modular outer shaft elements 3, 3’ configured to slide over inner shaft, wherein modular elements create hub surface with a helical ridge structure);
a helical ridge structure extending away from the hub surface and twisting about the longitudinal axis at least 360 degrees (Id. with fig. 1 and 2 showing that the helical ridge structure from the first disc is interleaved with the helical ridge structure of the second disc); and

(re: claim 2) wherein the hub is circular (fig. 7, 8);
(re: certain elements of claims 6, 16) an inner shaft (20);
 an outer auger shaft constructed to slide over a portion of the inner shaft, the outer shaft comprising the hub (fig. 2, 3, 7, 8);
(re: claim 12) wherein the helical ridge of the first disc forms a gap with the hub surface of the second disc, and when the two discs are rotated in the same direction, the width of the gap is substantially constant (fig. 2); 
(re: claim 13) wherein the position of the gap moves along the direction (44) of the longitudinal axis of the first disc (Id.); 
(re: claim 14) wherein the position of the gap relative to the center of the hub of the first disc is not substantially constant (Id. wherein gap changes as helical ridge rotates).

Wess as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 11) a disc rotation axis that is parallel to the central longitudinal axis and offset from the center of the hub.
Wagner, however, teaches that it is well-known in the disc screen arts to configure a disc rotation axis offset from the center of the hub as this type of configuration achieves a more robust and flexible disc screen (para. 4-11 teaching offset configuration allows greater flexibility in adjusting gap sizes and thus greater flexibility in size of materials to screen; Cf. fig. 1, 2, 4a-4c and para. 13-23 teaching that second disc section contains offset disc rotation axis near 24, 30).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no .

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wess in view of Wagner (“Wess et al.”) as applied to the claims above, and further in view of Kreft et al. (“Kreft”)(US 6,834,764).
 	Wess et al. as set forth above teach all that is claimed except for expressly teaching
(re: certain elements of claims 6, 16)  a self-aligning spline forming a detachable connection between the inner shaft and the outer shaft;
(re: claims 7, 17)  wherein the self-aligning spline is constructed to allow the outer auger shaft to be detachably fixed to the inner shaft in one of a plurality of relative rotational positions;
(re: claims 8, 18) a stop that restricts the outer auger shaft from sliding relative to the inner shaft;
(re: claims 9, 19) wherein the stop is threaded onto the inner shaft;
(re: claims 10, 20) wherein the disc has two configurations:

an adjustment configuration where the stop is released to allow the outer auger shaft to slide relative to the inner shaft, thereby allowing the outer auger shaft to be rotated to a second of the plurality of relative rotational positions. 
Kreft, however, teaches that it is well-known in the disc screen arts to secure an inner shaft to an outer hub shaft with a spline and stop configuration to ensure proper rotational energy transfer (fig. 11 showing spline 34 and stop 63; col. 8, ln. 60-col. 9, ln. 40 teaching stop element 63 that can be threaded onto inner shaft to further lock-in modular hub elements and spline 34 can be secured against inner shaft, wherein release of stop allows adjustment of modular hub elements; see also fig. 12a, 12b and col. 9, ln. 40-60 teaching an additional aligning spline near 37 for proper rotational energy transfer).  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found
in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable .

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wess (US 2015/0336133) in view of Kreft et al. (“Kreft”)(US 6,834,764).
Wess (fig. 1-13) teaches an auger disc system for use in a disc screen comprising
(re: certain elements of claim 21)  a central longitudinal disc axis (fig. 2, 3 with axis extending length of shaft 20);
 an inner shaft (20) that runs along the central longitudinal axis;
 an outer auger shaft constructed to slide over a portion of the inner shaft, the outer shaft comprising
a hub (fig. 2, 3, 7, 8 and para. 50-58 showing modular outer shaft elements 3, 3’ configured to slide over inner shaft, wherein modular elements create hub surface with a helical ridge structure)
wherein the hub comprises a hub surface and a helical ridge structure extending away from the hub surface and twisting about the longitudinal axis at least 360 degrees (Id. wherein base body near 310 can be regarded as hub surface and finger elements can be regarded as helical ridge structure). 
Wess as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 21) a self-aligning spline forming a detachable connection between the inner shaft and the outer shaft;
(re: claim 22)  wherein the self-aligning spline is constructed to allow the outer auger shaft to be detachably fixed to the inner shaft in one of a plurality of relative rotational positions;

(re: claim 24) wherein the stop is threaded onto the inner shaft. 
(re: claim 25)  wherein the disc has two configurations:
 an operational configuration where the stop restricts the outer auger shaft from sliding relative to the inner shaft thereby fixing the outer auger shaft to the inner shaft in a first of the plurality of relative rotational positions; and
 an adjustment configuration where the stop is released to allow the outer auger shaft to slide relative to the inner shaft, thereby allowing the outer auger shaft to be rotated to a second of the plurality of relative rotational positions. 
Kreft, however, teaches that it is well-known in the disc screen arts to secure an inner shaft to an outer hub shaft with a spline and stop configuration to ensure proper rotational energy transfer (fig. 11 showing spline 34 and stop 63; col. 8, ln. 60-col. 9, ln. 40 teaching stop element 63 that can be threaded onto inner shaft to further lock-in modular hub elements and spline 34 can be secured against inner shaft, wherein release of stop allows adjustment of modular hub elements; see also fig. 12a, 12b and col. 9, ln. 40-60 teaching an additional aligning spline near 37 for proper rotational energy transfer).   It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known .


Allowable Subject Matter
Claims 3-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 14, 2021